                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION



 BRIAN SALONEN,

                      Plaintiff,
                                                        OPINION AND
        vs.                                                ORDER

 JACKSON NATIONAL LIFE
 INSURANCE COMPANY,

                      Defendant.


      Brian Salonen is suing Jackson National Life Insurance Company

("Jackson") for defamation after Jackson mistakenly informed his clients that he

was no longer an authorized agent. Jackson moves for summary judgment that its

statements were not defamatory as a matter of law. (Doc. 15.) For the following

reasons, the motion is granted.

                                   BACKGROUND

      The following facts are taken primarily from the parties' Statement of

Stipulated Facts. (Doc. 11.) They are undisputed unless otherwise indicated.

Disputed facts are construed in favor of the nonmovant. Tolan v. Cotton, 572 U.S.

650, 656-57 (2014) (per curiam).
          Brian Salonen is a financial representative and insurance broker in

Missoula, Montana. (Doc. 11 at ,r,r 1, 3, 4.) He has been licensed to sell Jackson

insurance and financial products for over 20 years. (Id. at ,r 5.) In accordance with

federal law, Jackson requires its agents to complete an anti-money laundering

training program every two years. (Id. at ,r,r 6---7.) Salonen completed the training

on March 1, 2017. (Id. at ,r 8.) He was therefore compliant with the training

requirements until March 1, 2019. (Doc. 6 at ,r 21; Doc. 3 at ,r 8.) Nevertheless, in

a letter dated January 11, 2018, Jackson informed Salonen that he failed to verify

completion of the anti-money laundering training, and therefore "Jackson has

ended its contractual relationship with you, and that your appointment( s) with

Jackson for the above referenced producer number(s) has been terminated under

the terms of the Jackson Producer Agreement." (Doc. 11 at ,r 9.) Jackson

subsequently recognized that the letter was in error. (Id. at ,r 10.)

          Unbeknownst to Salonen, however, on January 12, 2018, Jackson sent a

letter to Salonen's clients who had Jackson products. (Doc. 6 at ,r 26; Doc. 3 at

,r 13.)   The letter stated:

          The purpose of this letter is to inform you that BRIAN S SALONEN is
          no longer appointed with Jackson National Life Insurance Company
          (Jackson) as an insurance agent/broker. BRIANS SALONEN is no
          longer authorized to sell or service Jackson products or to transact any
          business on your behalf with Jackson.

          Please feel free to call the Jackson Service Center at (800) 645-4565 if
          you have any questions or need information about your policy.
                                             2
(Doc. 11 at ,r 12.)

      On January 23, 2018, Jackson sent a follow-up letter, which stated:

      Jackson had made an error when we notified you that Brian Salonen is
      no longer appointed with Jackson and, therefore, unable to transact
      business on your behalf. Please be assured that Brian Salonen remains
      actively appointed with Jackson, is in good standing, and can service
      your contract with us.

(Id. at   ,r   13 .) Jackson also called Salonen's clients to explain the error. (See

generally Doc. 20-1 .)

      Despite the follow-up letter, Salonen claims that his non-Jackson clients

asked him about his purported termination from Jackson. (Doc. 6 at ,r 35.) He

alleges that an unknown number of people in western Montana were falsely

informed that his relationship with an insurer was terminated. (Id. at ,r 37.)

Salonen sued Jackson in state court for defamation and defamation per se,

negligence, and punitive damages. (Id. at ,r,r 46-59.) On June 28, 2018, Jackson

removed to this Court. (Doc. 1.) Since then, Salonen has voluntarily dismissed

his negligence claim with Jackson's consent and leave of the Court. (Docs. 14,

18.) Jackson now seeks summary judgment on the remaining claims. (Doc. 15.)

                                    LEGAL STANDARD


      A "court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law." Fed. R. Civ. P. 56(a). The court must view all evidence and draw
                                            3
all inferences in favor of the nonmoving party. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 255 (1986).

                                      ANALYSIS

      Salonen claims the January 12 letter erroneously notifying his clients that he

was no longer an authorized Jackson agent constitutes defamation and defamation

per se. (Doc. 6 at ,r,r 46-52.) Under Montana law, defamation is effected by either

libel or slander, Mont. Code Ann.§ 27- 1-801, with slander being spoken and libel

being written, Tindall v. Konitz Contracting, Inc., 783 P.2d 1376, 1382 (Mont.

1989). Salonen's claims relate only to the written letter and thus allege libel. Libel

is specifically defined as "a false and unprivileged publication by writing, printing,

picture, effigy, or other fixed representation that exposes any person to hatred,

contempt, ridicule, or obloquy or causes a person to be shunned or avoided or that

has a tendency to injure a person in the person's occupation." Mont. Code Ann.

§ 27- 1- 802. Under Article II, Section 7 of the Montana Constitution, a jury must

determine whether allegedly defamatory statements are true or false. Hale v. City

ofBillings, 986 P.2d 413, 417-18 (Mont. 1999). However, the threshold issue of

whether a statement is even capable of bearing a defamatory meaning, regardless

of its truth or falsity, can be decided by a court as a matter of law at summary




                                          4
judgment. McConkey v. Flathead Elec. Co-op., 125 P.3d 1121, 1129- 30 (Mont.

2005). That is the sole issue here. 1

       Defamation per se refers to statements "which upon their face and without

the aid of extrinsic proof are injurious to the person concerning whom they are

spoken." Manley v. Harer, 235 P. 757, 758 (Mont. 1925). To be actionable as

defamation per se, statements "must be of such nature that the court can presume

as a matter oflaw that they will tend to disgrace and degrade [the plaintiff] or

cause him to be shunned and avoided. It is not sufficient, standing alone, that the

language is unpleasant and annoys or irks him, and subjects him to jests or banter,

so as to affect his feelings." McConkey, 125 P.3d at 1130 (quoting Wainman v.

Bowler, 576 P.2d 268, 271 (Mont. 1978)) (alteration in original). Claims of

defamation per se "may not be based on innuendo or inference." Id. Damages are

presumed in defamation per se cases. Manley, 235 P. at 759. However, where

statements are not defamatory per se, the plaintiff must prove special damages.

Id.; Blue Ridge Homes, Inc. v. Thein, 191 P.3d 374, 382 (Mont. 2008).

      Salonen concedes he cannot prove special damages. It is undisputed that he

cannot identify any lost revenue, any lost business referrals, or any other proof that


1
 In its summary judgment briefing, Jackson maintains the letter was accurate when
it was mailed. This is a curious position given Jackson concedes it "had made an
error." (See, e.g., Doc. 11 at ,r 13.) In any event, the truth or falsity is irrelevant to
whether the statement is capable of bearing a defamatory meaning. McConkey,
125 P .3d at 1129- 30.
                                            5
he has been harmed because of Jackson's actions. (Doc. 20 at ,r,r 13- 18.)

Accordingly, his defamation claim fails, and he can only recover if Jackson's letter

constitutes defamation per se. It does not. The letter merely stated that Salonen "is

no longer appointed with Jackson" and "is no longer authorized to sell or service

Jackson products or to transact any business on your behalf with Jackson," without

offering any explanation. (Doc. 11 at ,r 12.) Salonen argues the only reasonable

meaning is that he was fired, which could only be for incompetence or

malfeasance. To support his argument, he relies on Jackson's characterizing the

letter as stating he was "terminated" in follow-up calls with his clients. (See, e.g.,

Doc. 20-1 at 20, 22.) But defamation per se concerns a statement's plain meaning

without reference to extrinsic evidence, like the follow-up calls, or inferences, like

that Salonen was fired. By definition, "the language must be susceptible of but one

meaning to constitute libel per se." Wainman, 576 P.2d at 270. Because the letter

offers no explanation, it leaves open several possibilities, including that the parties'

contract expired, that Salonen requested the change in his status, or that Salonen

was terminated.

          Salonen further argues the letter expressly directed his clients to shun or

avoid him by stating that he "is no longer authorized to sell or service Jackson

products or to transact any business on your behalf with Jackson." (Doc. 11 at

,r 12.)   But the plain language of the letter does no such thing. Indeed, as Salonen

                                              6
concedes, he still has accounts with all 24 Jackson clients who received the letter.

(Doc. 20 at ,I 13.) Accordingly, Salonen' s claim for defamation per se fails as a

matter of law. In the absence of a valid claim for substantive liability, Salonen' s

claim for punitive damages also fails.

                                    CONCLUSION

      Based on the foregoing, IT IS ORDERED that Jackson' s motion for

summary judgment (Doc. 15) is GRANTED. The Clerk of Court is directed to

enter judgment in favor of Defendant Jackson National Life Insurance Co.

      DATED this    -Jt_ day of June, 2019.


                                         Donafd W. olloy, District Judge
                                         Ul)tted State District Court
                                         I


                                  (




                                             7
